DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “The multilayer article” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 14 will be read as being dependent from claim 9 which recites a multilayer article.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2017/0087812 to Hirose (herein Hirose).  
Regarding claim 1¸ Hirose teaches a resin composition for use in multilayer films (abstract) wherein the composition comprises an ethylene-vinyl alcohol copolymer (herein EVOH) (A) corresponding to the ethylene-vinyl alcohol copolymer (A) recited in the instant claims, an unmodified ethylene-α-olefin copolymer (B) corresponding to the polyolefin (B) recited in the instant claims, an acid modified ethylene- α-olefin copolymer (C) corresponding to the acid-modified ethylene- α-olefin copolymer (C) recited in the instant claims, and an alkali metal salt (D) wherein a mass ratio [(A)/((B)+(C))] of EVOH (A) to the total amount of the unmodified ethylene-α-olefin copolymer (B) and the acid modified ethylene- α-olefin copolymer (C) is from 80/20 to 65/35 (paragraph 0017) which overlaps the claimed range.  Hirose teaches that the composition has an oxygen transmission rate of 10 ml·20 µm/(m2·day·atm) or less (paragraph 0045) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  One of ordinary skill in the art would recognize that a layer comprising the composition of Hirose in a multilayer film would meet the claimed limitation of a gas permeable film.
Regarding claim 2, Hirose teaches all the limitations of claim 1 as discussed above.
Hirose teaches that the EVOH (A) has an ethylene content of 20-60 mol% (paragraph 0027) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 3, Hirose teaches all the limitations of claim 1 as discussed above.
Hirose is silent as to the preferred thickness of films containing the resin composition; however, the inventive examples of Hirose use films with thicknesses of 6 µm (paragraph 0111) and 20 µm (paragraph 0093).  One of ordinary skill in the art would recognize that this in effect teaches a range of thickness of 6 µm to 20 µm.
Regarding claim 4, Hirose teaches all the limitations of claim 1 as discussed above.
Hirose teaches that the acid modified ethylene-α-olefin copolymer (C) acts as a compatibilizer between EVOH (A) and unmodified ethylene-α-olefin copolymer (B) to cause the unmodified ethylene-α-olefin copolymer (B) to be microdispersed in EVOH (A) (paragraph 0038) in a substantially similar way to the claimed acid-modified ethylene-α-olefin copolymer (C) (instant specification, paragraph 0072, pages 14-15).  Hirose also teaches that the alkali metal salt aids this microdispersion (paragraph 0041).  The instant specification discloses that such a dispersion meets the claimed limitation of having a matrix-domain structure (instant specification, paragraph 0087, pages 17-18).  
Regarding claim 5, Hirose teaches all the limitations of claim 1 as discussed above.
Hirose teaches that unmodified ethylene-α-olefin copolymer (B) is an ethylene copolymer (paragraph 0031).
Regarding claim 6, Hirose teaches all the limitations of claim 1 as discussed above.
Hirose teaches that the acid modified ethylene-α-olefin copolymer (C) is obtained by copolymerization in which part of monomers constituting an ethylene-α-olefin copolymer is substituted by α,β-unsaturated carboxylic acids or anhydride monomers thereof or by introducing α,β-unsaturated carboxylic acids or anhydride thereof to part of side chains by graft reaction (paragraph 0034) wherein the α,β-unsaturated carboxylic acid or anhydride thereof can be maleic acid, acrylic acid, itaconic acid, crotonic acid, maleic anhydride, itaconic anhydride (paragraph 0035).  Hirose is silent as to the preferred α-olefin monomers used in the acid modified ethylene-α-olefin copolymer (C); however, the inventive examples of Hirose use a maleic anhydride modified ethylene-propylene copolymer (paragraph 0132).
Regarding claim 7, Hirose teaches all the limitations of claim 1 as discussed above.
Hirose teaches that the acid modified ethylene-α-olefin copolymer (C) has an acid value of 50 mg KOH/g or less (paragraph 0036) and a density of 0.9 g/cm3 or less (paragraph 0037).
Regarding claim 8, Hirose teaches all the limitations of claim 1 as discussed above.
As discussed above, Hirose is silent as to the preferred thickness of films containing the resin composition; however, the inventive examples of Hirose use films with thicknesses of 6 µm (paragraph 0111) and 20 µm (paragraph 0093).  One of ordinary skill in the art would recognize that this in effect teaches a range of thickness of 6 µm to 20 µm.  Hirose also teaches the EVOH (A) has an ethylene content of 20-60 mol% (paragraph 0027).  Therefore, the composition of Hirose has an X value of 6.1 to 20.8 and a Y value of 0.4 to 163 which overlap the claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  
Examiner notes that the X values disclosed in Table 2 of the instant specification do not appear to have been calculated by the claimed formula.  For example, using the value of the ratios of A/(B+C) (75/(20+5)) and the layer thickness (3 µm) for E1 disclosed in Tables 1 and 2 results in an X value of 3.09 when calculated according to the claimed formula.  It appears that the X value disclosed in Table 2 was calculated using the value of A rather than the ratio of A/(B+C).  The Y values disclosed in Table 2 appear to carry through this error, e.g. the Y value for E1 calculated according to the claimed formula would be 1.4 and not 5.5 as found in Table 2.
Claim(s) 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2017/0087812 to Hirose (herein Hirose).
Regarding claim 9¸ Hirose teaches a resin composition for use in multilayer films (abstract) wherein the composition comprises an ethylene-vinyl alcohol copolymer (herein EVOH) (A) corresponding to the ethylene-vinyl alcohol copolymer (A) recited in the instant claims, an unmodified ethylene-α-olefin copolymer (B) corresponding to the polyolefin (B) recited in the instant claims, an acid modified ethylene- α-olefin copolymer (C) corresponding to the acid-modified ethylene- α-olefin copolymer (C) recited in the instant claims, and an alkali metal salt (D) wherein a mass ratio [(A)/((B)+(C))] of EVOH (A) to the total amount of the unmodified ethylene-α-olefin copolymer (B) and the acid modified ethylene- α-olefin copolymer (C) is from 80/20 to 65/35 (paragraph 0017) which overlaps the claimed range.  Hirose teaches that the composition has an oxygen transmission rate of 10 ml·20 µm/(m2·day·atm) or less (paragraph 0045) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  One of ordinary skill in the art would recognize that a layer comprising the composition of Hirose in a multilayer film would meet the claimed limitation of a gas permeable film.
Regarding claim 10, Hirose teaches all the limitations of claim 9 as discussed above.
Hirose teaches that the EVOH (A) has an ethylene content of 20-60 mol% (paragraph 0027) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 11, Hirose teaches all the limitations of claim 9 as discussed above.
Hirose teaches that the acid modified ethylene-α-olefin copolymer (C) acts as a compatibilizer between EVOH (A) and unmodified ethylene-α-olefin copolymer (B) to cause the unmodified ethylene-α-olefin copolymer (B) to be microdispersed in EVOH (A) (paragraph 0038) in a substantially similar way to the claimed acid-modified ethylene-α-olefin copolymer (C) (instant specification, paragraph 0072, pages 14-15).  Hirose also teaches that the alkali metal salt aids this microdispersion (paragraph 0041).  The instant specification discloses that such a dispersion meets the claimed limitation of having a matrix-domain structure (instant specification, paragraph 0087, pages 17-18).
Regarding claim 12, Hirose teaches all the limitations of claim 9 as discussed above.
Hirose teaches that unmodified ethylene-α-olefin copolymer (B) is an ethylene copolymer (paragraph 0031).
Regarding claim 13, Hirose teaches all the limitations of claim 9 as discussed above.
Hirose teaches that the acid modified ethylene-α-olefin copolymer (C) is obtained by copolymerization in which part of monomers constituting an ethylene-α-olefin copolymer is substituted by α,β-unsaturated carboxylic acids or anhydride monomers thereof or by introducing α,β-unsaturated carboxylic acids or anhydride thereof to part of side chains by graft reaction (paragraph 0034) wherein the α,β-unsaturated carboxylic acid or anhydride thereof can be maleic acid, acrylic acid, itaconic acid, crotonic acid, maleic anhydride, itaconic anhydride (paragraph 0035).  Hirose is silent as to the preferred α-olefin monomers used in the acid modified ethylene-α-olefin copolymer (C); however, the inventive examples of Hirose use a maleic anhydride modified ethylene-propylene copolymer (paragraph 0132).
Regarding claim 14, Hirose teaches all the limitations of claim 9 as discussed above.
Hirose teaches that the acid modified ethylene-α-olefin copolymer (C) has an acid value of 50 mg KOH/g or less (paragraph 0036) and a density of 0.9 g/cm3 or less (paragraph 0037).
Regarding claim 15, Hirose teaches all the limitations of claim 9 as discussed above.
As discussed above, Hirose is silent as to the preferred thickness of films containing the resin composition; however, the inventive examples of Hirose use films with thicknesses of 6 µm (paragraph 0111) and 20 µm (paragraph 0093).  One of ordinary skill in the art would recognize that this in effect teaches a range of thickness of 6 µm to 20 µm.  Hirose also teaches the EVOH (A) has an ethylene content of 20-60 mol% (paragraph 0027).  Therefore, the composition of Hirose has an X value of 6.1 to 20.8 and a Y value of 0.4 to 163 which overlap the claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 16, Hirose teaches all the limitations of claim 9 as discussed above.
Hirose teaches that scrap of the multilayer structure can be utilized (paragraph 0071), i.e. the multilayer structure is recyclable.  
 Regarding claim 17, Hirose teaches all the limitations of claim 9 as discussed above.
Hirose is silent as to the carbon dioxide or oxygen transmission rates of the multilayer film.  However, the multilayer film of Hirose is made of substantially similar materials and has substantially the same structure and the claimed multilayer film; therefore, one of ordinary skill in the art would reasonably expect the multilayer film of Hirose to have substantially similar properties as the claimed multilayer film and meet the claimed limitations.
Regarding claim 18, Hirose teaches all the limitations of claim 9 as discussed above.
Hirose teaches that the multilayer film has a core layer (E) made from the resin composition, an adhesive layer (Ad), and a layer (T) made from a thermoplastic resin (paragraph 0063) which can be LLDPE (paragraphs 0103 and 0104) which is hydrophobic.
Regarding claim 19, Hirose teaches all the limitations of claim 18 as discussed above.
Hirose teaches that the multilayer film can have a structure of T/Ad/E/Ad/T (paragraph 0067).  
Regarding claim 20, Hirose teaches all the limitations of claim 18 as discussed above.
Hirose teaches that the adhesive resin is a polyolefin modified with an unsaturated carboxylic acid (paragraph 0063).
Regarding claim 21, Hirose teaches all the limitations of claim 18 as discussed above.
Hirose is silent as to the preferred range of thickness of layer E, Ad, and T; however, the inventive examples of Hirose have a layer thickness of E, Ad, and T of 6 µm, 6 µm, and 36 µm, respectively (paragraph 0111).  This gives a total thickness of a film having a structure of T/Ad/E/Ad/T of 90 µm.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783